El Juez Asociado Señor Wole,
emitió la opinión, del tribunal,
Los peticionarios alegan snstancialmente qne ellos habían *338instituido nxi procedimiento 'de desahucio ante la Corte Municipal de San Juan; que obtuvieron una sentencia a su favor y la demandada apeló; que mientras se tramitaba el recurso la demandada consignó en la corte municipal los cánones adeudados; que estando pendiente el recurso, la demandada desalojó la finca; que al solicitar los peticionarios de la corte municipal 'que les entregaran los cánones de arrendamiento depositados, dicha, corte se negó a ello por entender que carecía de jurisdicción mientras estuviera pendiente la apela-ción; que al levantar la cuestión ante la corte de distrito, bajo la teoría de que el recurso de apelación había sido abandonado ya que la demandada había cumplido 'con la sentencia, dicha corte se negó a desestimar la apelación y en cambio di'etó sentencia ordenando el sobreseimiento y archivo del caso; que debido a esta actuación de parte de la corte de distinto, la demandada insistía en que en vista de la apelación y la forma en que se dictó la sentencia por la corte de distrito, no existía sentencia alguna contra ella, Los peticionarios solicitan la expedición de un auto de certiorari por varios fundamentos. Los autos no revelan que los peti-cionarios dieran algún paso ulterior en la corte municipal o de distrito, sino qué solicitan de esta corte que determine sus derechos en primera instancia.
I Aunque las contenciones de los peticionarios prima facie no parecen carecer de mérito, especialmente la contención de ■que la, actuación de la corte de distrito equivalía a una deses-timación, n,o nos hallamos en posición de considerarnos con jurisdicción. Los peticionarios no nos han convencido de que ahora no podrían obtener los cánones consignados en la corte municipal al solicitarlos debidamente, ni tampoco de que en caso de que esa corte se negara no podrían obtener de la corte de distrito el remedio adecuado mediante un auto de la naturaleza de mandamus u otro similar. Bajo estas circunstancias, las cuestiones levantadas parecen académicas y por el presente se deniega el auto solicitado.